DETAILED ACTION
This office action is responsive to communication filed on November 24, 2021.
Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive. 
Applicant argues, with respect to claims 1 and 10, that Ueda does not expressly or inherently describe at least, for example, the features of “an analog-digital conversion unit configured to convert, into a digital signal, the pixel signal output from a circuit output terminal of the sample and hold unit, wherein the sample and hold unit includes a reset switch configured to reset a potential of the circuit output terminal of the sample and hold unit,” as recited in amended independent claim 1.  Specifically, Applicant argues that Ueda, in its entirety, does not describe that the sample-and-hold section 12 includes the switch 33 configured to reset a potential of a circuit output terminal of the sample-and-hold section 12.
The Examiner respectfully disagrees.  Claim 1 defines the sample and hold unit as including at least three capacitors configured to hold the plurality of pixel signal signals, and a reset switch configured to reset a potential of the circuit output terminal of the sample and hold unit.  Ueda et al. teaches a sample and hold unit including at least three capacitors (C1, C2, C3, figure 3) configured to hold the plurality of pixel signal signals (see paragraphs 0038-0043), and a reset switch (33, figure 3) configured to reset a potential of a circuit output terminal (i.e. the output terminal of the operational amplifier (30) detailed in paragraph 0037) of the sample and hold unit (i.e. resetting the output terminal to VSS, paragraph 0037).  The recitation “circuit output terminal of the 
Applicant traversed the Official Notice taken by the Examiner with respect to claim 9.  Although the Examiner disagrees with Applicant's traversal, the Examiner cites Aibara et al. (US 2002/0179821) to show that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the digital signal processing unit taught by the combination of Ueda et al. and Canniff et al. perform compression processing of the digital signal for the benefit of reducing storage requirements of the digital signal, was indeed obvious to a person having ordinary skill in the art at the time of the invention (Aibara et al. teaches that the digital signal processing unit (30, figure 7) is configured to execute compression processing on the digital signal (i.e. due to the DSP (30) including a compression/expansion circuit (33), paragraphs 0058 and 0059) for the benefit of enabling the image data to be stored in a storage means having a small storing capacity (Aibara et al., paragraph 0021).).  Aibara et al. is solely being relied upon to teach the old and well known O.N. statement made in the immediately previous office action (see MPEP 20144.03(D)).  As such, this official notice is made FINAL.
Therefore, the rejection is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 2015/0124138).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claims 1 and 10 by reference.

	Consider claim 1, Ueda et al. teaches:
	A solid-state image pick-up device (figures 1 and 2) comprising: 
	a pixel array unit (pixel array, 2) that includes a plurality of unit pixels (P) in a matrix (see figure 1), wherein each unit pixel of the plurality of unit pixels includes a 
	an amplifier unit (operational amplifier, 30, variable capacitors, 31 and 32, figure 2) configured to adjust a level of a pixel signal of a plurality of pixels signals (see paragraphs 0036 and 0037), wherein a unit pixel (P) of the plurality of unit pixels is configured to output the pixel signal through a vertical signal line (SL, figure 1) that corresponds to a column arrangement of the pixel array unit (see paragraphs 0027 and 0018); 
	a sample and hold unit (sample-and-hold section, 12, switch, 33) configured to sample and hold the pixel signal that passes through the amplifier unit (30, 31, 32, paragraphs 0028-0030); and 
	an analog-digital conversion unit (e.g. comprised of a comparator (13) and latch (14)) configured to convert, into a digital signal, the pixel signal output from a circuit output terminal of the sample and hold unit (The pixel signal converted by the analog-digital conversion unit (13, 14) is a pixel signal output from the output terminal of the operational amplifier (30, i.e. a circuit output terminal of the sample and hold unit), which is held by the sample and hold unit (12, 33), paragraphs 0027, 0028, 0031 and 0032.), 
	wherein the sample and hold unit (12, 33) includes:
	at least three capacitors (C1, C2, C3, figure 3) configured to hold the plurality of pixel signals (see paragraphs 0038-0043), and 
	a reset switch (33) configured to reset a potential of the circuit output terminal (i.e. the output terminal of the operational amplifier (30) detailed in paragraph 0037) of the sample and hold unit (i.e. resetting the output terminal to VSS, paragraph 0037),  

	fetch the pixel signal to a first capacitor of the at least three capacitors (C1, C2, C3) and output an image signal fetched to a second capacitor of the at least three capacitors (C1, C2, C3) to the analog-digital conversion unit (13, 14), wherein the pixel signal is fetched in parallel with the output of the image signal (As shown 5, and as detailed in paragraphs 0054-0058, the sample and hold unit (12, 33) alternately performs fetching and outputting of pixel signals from the capacitors (C1, C2, C3).  For instance, as shown in figures 5D and 5E, pixel signals are alternately fetched and output in parallel from C1 and C2 according to S1b, S2a, S1a and S2b.).

	Consider claim 10, Ueda et al. teaches:
	An electronic device (figure 1) comprising a solid-state image pick-up device (figures 1 and 2) including: 
	a pixel array unit (pixel array, 2) that includes a plurality of unit pixels (P) in a matrix (see figure 1), wherein each unit pixel of the plurality of unit pixels includes a photoelectric conversion unit (i.e. photodiode, 24, figure 3, see figure 1, paragraphs 0017, 0019 and 0033); 
	an amplifier unit (operational amplifier, 30, variable capacitors, 31 and 32, figure 2) configured to adjust a level of a pixel signal of a plurality of pixels signals (see paragraphs 0036 and 0037), wherein a unit pixel (P) of the plurality of unit pixels is configured to output the pixel signal through a vertical signal line (SL, figure 1) that corresponds to a column arrangement of the pixel array unit (see paragraphs 0027 and 0018); 

	an analog-digital conversion unit (e.g. comprised of a comparator (13) and latch (14)) configured to convert, into a digital signal, the pixel signal output from a circuit output terminal of the sample and hold unit (The pixel signal converted by the analog-digital conversion unit (13, 14) is a pixel signal output from the output terminal of the operational amplifier (30, i.e. a circuit output terminal of the sample and hold unit), which is held by the sample and hold unit (12, 33), paragraphs 0027, 0028, 0031 and 0032.), 
	wherein the sample and hold unit (12, 33) includes:
	at least three capacitors (C1, C2, C3, figure 3) configured to hold the plurality of pixel signals (see paragraphs 0038-0043), and 
	a reset switch (33) configured to reset a potential of the circuit output terminal (i.e. the output terminal of the operational amplifier (30) detailed in paragraph 0037) of the sample and hold unit (i.e. resetting the output terminal to VSS, paragraph 0037),  
	and the sample and hold unit (12, 33) is further configured to: 
	fetch the pixel signal to a first capacitor of the at least three capacitors (C1, C2, C3) and output an image signal fetched to a second capacitor of the at least three capacitors (C1, C2, C3) to the analog-digital conversion unit (13, 14), wherein the pixel signal is fetched in parallel with the output of the image signal (As shown 5, and as detailed in paragraphs 0054-0058, the sample and hold unit (12, 33) alternately performs fetching and outputting of pixel signals from the capacitors (C1, C2, C3).  For .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2015/0124138) in view of Kondo (US 2013/0229560).

	Consider claim 2, and as applied to claim 1 above, Ueda et al. does not explicitly teach a stacked structure in which at least two semiconductor substrates of a first semiconductor substrate and a second semiconductor substrate are stacked is formed, the pixel array unit is formed on the first semiconductor substrate, and the sample and hold unit is formed on a semiconductor substrate other than the first semiconductor substrate.
	Kondo similarly teaches a solid-state image pickup device (figures 2 and 3) comprising a pixel array (40, figure 2) and sample-and-hold circuitry (i.e. CDS circuitry of the column signal processing circuit 60, figure 1, paragraph 0039).
	However, Kondo additionally teaches a stacked structure (see figure 3) in which at least two semiconductor substrates of a first semiconductor substrate (first substrate, 11) and a second semiconductor substrate (second substrate, 12) are stacked is formed (see figure 3, paragraph 0041), the pixel array unit (e.g. comprising photoelectric converters 101A and 101B) is formed on the first semiconductor substrate, and the 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pixel array unit and sample and hold unit taught by Ueda et al. be arranged on stacked substrates as taught by Kondo for the benefit of avoiding an increase in the area of a chip and preventing noise due to incident light (Kondo, paragraph 0013).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2015/0124138) in view of Hashimoto et al. (US 2013/0162874).

	Consider claim 3, and as applied to claim 1 above, Ueda et al. further teaches that the pixel signal includes a first reset signal output from the unit pixel during a reset operation, and a first data signal output from the unit pixel during photoelectric conversion (i.e. a dark signal and a bright signal, paragraphs 0039-0043).
	However, Ueda et al. does not explicitly teach that the sample and hold unit includes four capacitors with respect to a first pixel signal of the plurality of pixel signals and a second pixel signal of the plurality of pixels signals, the unit pixel is further configured to output the first pixel signal at a first time and the second pixel signal at a second time subsequent to the first time, first two capacitors of the four capacitors correspond to the first reset signal and the first data signal of the pixel signal, and second two capacitors of the four capacitors correspond to a second reset signal and a second data signal of the image signal.

	However, Hashimoto et al. additionally teaches that the sample and hold unit includes a total of four capacitors with respect to two pixel signals output from a unit pixel one after another in time series, the four capacitors corresponding to two capacitors for a reset signal and a data signal of one pixel signal (e.g. CTS1 and CTN1) and two capacitors for a reset signal and a data signal of another image signal (e.g. CTS2 and CTN2).  See figure 6 and paragraphs 0046-0056 for operation of the four capacitors (CTS1, CTN1, CTS2 and CTN2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sample and hold unit taught by Ueda et al. include four capacitors as taught by Hashimoto et al. for the benefit of enabling an increase in dynamic range and an improvement in S/N ratio (Hashimoto et al., paragraph 0058).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2015/0124138) in view of Canniff et al. (US 2015/0373277).
	
	Consider claim 5, and as applied to claim 1 above, Ueda et al. teaches that the amplifier unit (30, 31 and 32) is a programmable gain amplifier (see paragraphs 0027 and 0037).
	However, Ueda et al. does not explicitly teach that the amplifier adaptively adjusts gain to obtain a constant signal level.

	However, Canniff et al. additionally teaches that the amplifier (224) adaptively adjusts gain to obtain a constant signal level (i.e. responsive to the output of a level detector (226), paragraphs 0050 and 0051).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the amplifier taught by Ueda et al. adaptively adjust gain to obtain a constant signal level as taught by Canniff et al. for the benefit of enabling maximization of intra-scene dynamic range (Canniff et al., paragraph 0007).

	Consider claim 6, and as applied to claim 5 above, Ueda et al. further teaches that the amplifier unit (30, 31, 32) is allowed to switch between at least two types of gain (i.e. via changing the capacitance ratio between variable capacitors 31 and 32, paragraph 0037).

	Consider claim 7, and as applied to claim 6 above, Ueda et al. does not explicitly teach that the amplifier unit includes a level determination circuit that determines a level of the pixel signal and switches between the at least two types of gain based on the determination result of the leve.
	Canniff et al. additionally teaches that the amplifier unit includes a level determination circuit (level detector, 226) that determines a level of a pixel signal and 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the amplifier taught by Ueda et al. include a level detector as taught by Canniff et al. for the benefit of enabling maximization of intra-scene dynamic range (Canniff et al., paragraph 0007).

	Consider claim 8, and as applied to claim 7 above, Ueda et al. additionally teaches a digital signal processing unit (digital signal processing circuit, 8, figure 1) that processes a digital signal output from the analog-digital conversion unit (see paragraphs 0023 and 0024).
	However, Ueda et al. does not explicitly teach that the digital signal processing unit performs level adjustment on the digital signal on a basis of a determination result of the level determination circuit.
	Canniff et al. additionally teaches that a digital signal processing unit (image processing unit, 210, figure 2) performs level adjustment on the digital signal on a basis of a determination result of the level determination circuit (“In the implementation depicted in FIG. 3, the level detection signal is communicated to the image processing unit 210. The image processing unit 210 may adjust the output of the ADC 228 to account for gain applied to a pixel signal by the variable gain amplifier 224.” Paragraph 0056).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the digital signal 

	Consider claim 9, and as applied to claim 8 above, Ueda et al. does not explicitly teach that the digital signal processing unit is further configured to execute compression processing on the digital signal based on the determination of the level.
	Canniff et al. further teaches a compression unit (see figure 2) connected to the image processing unit (210, i.e. connected to the unit that performs level adjustment based upon the determined level).  However, Canniff et al. does not explicitly teach the function of the compression unit of figure 2.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of performing compression processing on a digital image signal are well known and expected in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the digital signal processing unit taught by the combination of Ueda et al. and Canniff et al. perform compression processing of the digital signal for the benefit of reducing storage requirements of the digital signal.
	Applicant traversed the Official Notice taken by the Examiner with respect to claim 9.  Although the Examiner disagrees with Applicant's traversal, the Examiner cites Aibara et al. (US 2002/0179821) to show that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the digital signal processing unit taught by the combination of Ueda et al. and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696